Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            DETAILED ACTION 
This is in response to the communication filed on 07/24/2020. Claims 17-36  are pending in the application.  Claims 17-36 are rejected. 
        Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-23, 26-27, 30-32 and 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0207621 A1 (hereinafter Spalka et al)
Regarding claim 17, Spalka et al teaches a method, comprising:
creating, by a first organization, a first asymmetric key pair (AKP) comprising a public key and a private key (note para. [0010], [0028], [0031]: asymmetric key pair);
sending the public key of the first AKP to a second organization (note para. [0089], [0091], [0093]: transmission of key pair);
creating, by the second organization, a second AKP comprising a public key and a private key (note para. [0010], [0028], [0033]);
storing, in an electronic device, the public key of the second AKP (note para. [0028], [0033]); and
encrypting, at the electronic device, an access key to the electronic device using the public key of the second AKP (note [0053], [0081], [0115]: public key of key pair);
wherein the encrypted access key is configured to be decrypted by an organization possessing the private key of the first AKP and the private key of the second AKP (note [0053], [0081], [0115]: encrypting/ decrypting secret key to access)
Regarding claim 18, Spalka et al teaches the method of claim 17, wherein the organization possessing the private key of the first AKP and the private key of the second AKP is neither the first organization nor the second organization (note para. [0079], [0089], [0093]: trustworthy/ isolated processing system)
Regarding claim 19, Spalka et al teaches the method of claim 17, wherein the private key of the second AKP is encrypted, and is configured to be decrypted using the private key of the first AKP (note [0053]-[0054], [0115])
Regarding claim 20, Spalka et al teaches the method of claim 17, wherein the encrypted access key is decrypted using the private key of the second AKP (note [0053], [0081], [0115]: encrypting/ decrypting secret key using private key of key pair to access)
Regarding claim 21, Spalka et al teaches the method of claim 17, wherein the second organization does not have access to the private key of the first AKP (note para. [0079], [0089], [0093]: isolated processing system)
Regarding claim 22, Spalka et al teaches the method of claim 17, further comprising receiving, at the second organization, verification data to be used for verifying the public key of the first AKP (note para. [0088]: verification/ signature data)
Regarding claim 23, Spalka et al teaches the method of claim 17, wherein the organization possessing the private key of the first AKP and the private key of the second AKP must also have physical access to the electronic device to decrypt the encrypted access key (note para. [0081], [0093], [0112]: user able to decrypt secret key to access data)
Regarding claim 26, Spalka et al teaches a method, comprising:
receiving only a public key of a first asymmetric key pair (AKP) comprising the public key and a private key (note para. [0010],  [0031], [0089]: receiving/ transmitting asymmetric key pair);
creating a second AKP comprising a public key and a private key  (note para. [0010], [0028], [0033]);
configuring an electronic device to store the public key of the second AKP (note para. [0028], [0033]: storing of the keys);
configuring the electronic device to encrypt an access key to the electronic device using the public key of the second AKP (note [0053], [0081], [0115]); and
configuring the electronic device such that the encrypted access key can be decrypted by an organization possessing the private key of the first AKP and the private key of the second AKP (note [0053], [0081], [0115]: encrypting/ decrypting secret key to access)
Regarding claim 27, Spalka et al teaches the method of claim 26, further comprising receiving verification data to be used for verifying the public key of the first AKP (note para. [0088]: verification/ signature data)
Regarding claim 30, Spalka et al teaches the method of claim 26, further comprising encrypting the private key of the second AKP with the public key of the first AKP (note [0053], [0081], [0115]: public key of key pair)
Regarding claim 31, Spalka et al teaches the method of claim 30, wherein the encrypted private key of the second AKP is configured to be decrypted using the private key of the first AKP (note [0053], [0081])
Regarding claim 32, Spalka et al teaches the method of claim 31, wherein the encrypted access key is decrypted using the decrypted private key of the second AKP (note [0053], [0081], [0115]: encrypting/ decrypting secret key using private key of key pair to access)
Regarding claim 35, Spalka et al teaches a method, comprising:
receiving only a public key of a first asymmetric key pair (AKP) comprising the public key and a private key (note para. [0010],  [0031], [0089]: receiving/ transmitting asymmetric key pair);
receiving an encrypted private key of a second AKP comprising a public key and the private key (note para. [0028], [0033], [0089]); and
sending the encrypted private key of the second AKP to an organization possessing the private key of the first AKP (note [0053], [0081], [0115]), said organization needing to decrypt an encrypted access key of an electronic device (note [0053], [0081], [0115]: encrypting/ decrypting secret key to access)
Regarding claim 36, Spalka et al teaches the method of claim 35, wherein the decrypting organization did not create the first AKP or the second AKP (note para. [0079], [0089], [0093]: trustworthy/ isolated processing system), wherein the encrypted private key of the second AKP is configured to be decrypted using the private key of the first AKP, and wherein the encrypted access key is decrypted using the private key of the second AKP (note [0053], [0081], [0115]: encrypting/ decrypting secret key using private key of key pair to access)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims  24-25, 28-29 and 33-34 are rejected under 35 U.S.C. 103 as being obvious over Spalka et al in view of US 9,703,965 B1 (hereinafter Robinson et al)
Regarding claims 24 and 33, Spalka et al  fails to teach expressly  the method further comprising providing the electronic device with a first mode of operation and a second mode of operation.
However, Robinson et al teaches the method further comprising providing the electronic device with a first mode of operation and a second mode of operation (note column 6, starts at line 15: mode of operation)
Robinson et al and Spalka et al   are analogous art because they are from the same field of endeavor of controlling access to network devices utilizing asymmetric key pairs. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Spalka et al    method   to further include the features of   providing the electronic device with a first mode of operation and a second mode of operation in order to provide users with a safer and flexible mechanism for controlling access to network devices utilizing various modes of operations (note Robinson et al, column 6, lines 30-50)
Regarding claims 25 and 34,  they are rejected applying as same motivation and rationale applied above rejecting claim 24, furthermore, Robinson et al teaches the method wherein the encrypted access key can be decrypted only when the electronic device is in the second mode of operation (note column 6, starts at line 15; also col 10, line 56 – column 11, line 4: use of an access key based on modes of operations)
Regarding claim 28, Spalka et al  fails to teach expressly  the method  wherein at least one of the first AKP and second AKP is created for a specific version of an operating system of the electronic device.
However, Robinson et al teaches the method  wherein at least one of the first AKP and second AKP is created for a specific version of an operating system of the electronic device (note column 6, starts at line 15: mode of operation; also column 12, lines 55-61: keys associated with different versions of container)
Robinson et al and Spalka et al   are analogous art because they are from the same field of endeavor of controlling access to network devices utilizing asymmetric key pairs. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Spalka et al    method   to further include the features of   wherein at least one of the first AKP and second AKP is created for a specific version of an operating system of the electronic device in order to provide users with a safer and flexible mechanism for controlling access to network devices utilizing various versions of operating system (note Robinson et al, column 12, lines 55-61)
Regarding claim 29, it is rejected applying as same motivation and rationale applied above rejecting claim 26, furthermore, Robinson et al teaches the method further comprising releasing an updated operating system for the electronic device (note column 6, starts at line 15: current mode of operation; also column 12, lines 55-61: keys associated with different versions of container)

           Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www. uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance /eTD-info-I.jsp.

Claims 17-36 of the instant application are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-17 of the commonly owned US Patent No. 10,735,187 B2.
In particular, claims 17, 26 and 35 of the instant application are unpatentable over claims 1 and 15 of the commonly owned patent No. 10,735,187 B2; and claims 18-21, 27-32 and 36 of the instant application are unpatentable over claims 3, 5, 7, 11 and 16 of the commonly owned patent No. 10,735,187 B2; and claims  22-25 and 33-34 of the instant application are unpatentable over claims 3-4, 7 and 11-13 of the commonly owned patent No. 10,735,187 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of patent No. 10,735,187 B2 contains every element of claims 17-36 of the instant application and thus anticipate the claim of the instant application. Claims 1-14 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
This is a non-statutory obviousness type double patenting rejection. 

             Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494